



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Hall, 2019 ONCA 130

DATE: 20190220

DOCKET: C65840

MacPherson, Sharpe and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tyvon Hall

Appellant

Tyvon Hall, in person

Scott Hutchison, duty counsel

Hannah Freeman, for the respondent

Heard: February 11, 2019

On appeal from the sentence imposed on June 27, 2018 by
Justice R. Kelly of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT

[1]

The victim fine surcharge (7 fines totalling $900) is set aside.  The
appeal is allowed to that extent.  In all other respects, the appeal is
dismissed as abandoned.


